Title: From James Madison to James Simpson, 20 April 1802
From: Madison, James
To: Simpson, James


Sir.
Department of State. April 20th. 1802.
The two last letters from you were of the 8th. and 25th. of January.
The inquietude indicated by the Emperor of Morocco, is a circumstance unexpected, and particularly unpleasant at the present juncture. Altho’ his naval force is so feeble, the position of his harbours, the use that might be made of them, by enemies on the Coast of Barbary, and the influence of his example on Algiers and Tunis, give great value to his neutrality. The President expects therefore, that your most skilful management will be used for defeating the attempts to seduce him from it. To assist you in so doing, you are authorized, not only to assure him on all suitable occasions, of the respect which the President entertains for his character, and for the good faith which he has fulfilled the Treaty with the United States, but to let him know that as a particular mark of confidence in his friendship, the President, on learning the anxiety of the Emperor, on the subject of the Gun carriages, and the difficulties in obtaining them, has determined to make him a compliment of One hundred, which will be sent from the United States as soon as they can be compleated, and an opportunity can be provided. You will be careful in communicating this intention, to give it its full value, as a gratuitous proof of the esteem and friendship entertained for him, and as a means of conciliating him as much as possible for the present, without countenancing expectations in future. With the Gun carriages, it is probable that the President will address a friendly letter to the Emperor, but on this point it may not be necessary to say any thing to him.
An Original Treaty with Morocco, is lodged as you suppose in the office of State here; and if its existence, or the fidelity of the translation should be called in question, it may become necessary to transfer it as you suggest, to the consular office at Tangier.
The President chuses that you should not go into the plan of building a consular house at the expence of the United States.
Your two Bills of 1200 & 800 Dollars, drawn in favor of John Gavino have been accepted. The acceptance however is not to be understood as having reference to a compensation of any sort beyond that heretofore established, which I am not authorized to hold out to you. At the same time, it is equally to be understood, that in precluding such a claim, no opinion is meant to be conveyed, unfavorable to the manner in which your public trust has been discharged. I am Sir, very respectfully &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:378–80, 421.




   
   The Treaty of Peace and Friendship of 1786 between Morocco and the U.S. is printed in Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:185–223.


